Citation Nr: 1742121	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, to include on an extraschedular basis for the period prior to June 10, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1973. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The current TDIU appeal arose as part of underlying claims for increased ratings for the right ankle and knee disabilities, which were addressed in prior December 2009, April 2012, May 2013, and September 2016 Board decisions.  See Rice v. Shinseki, 22 Vet. App. 447, 451-52 (2009).  Specifically, in September 2016, pursuant to a Joint Motion for Remand, the Board raised and remanded the TDIU issue for additional development. 

In October 2009, the Veteran testified regarding his underlying knee and ankle claims at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

As a final introductory matter, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1.  Prior to June 10, 2013, the schedular criteria for a TDIU were not met.

2.  At no time have the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

CONCLUSION OF LAW

For the entire period on appeal, the criteria for a TDIU, on either a schedular or extraschedular basis, are not met.  38 U.S.C.S. § 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

In the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  As the schedular criteria for a TDIU are not met in this case for the period prior to July 10, 2013, referral for extraschedular consideration was accomplished in May 2014 and April 2017.

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Following a review of the record, the Board finds that the evidence does not support entitlement to a TDIU on any basis at any time during the period on appeal because the most probative evidence does not show that his service-connected disabilities, alone or in combination, render him unable to secure or follow substantially gainful employment.

As an initial matter, for the period from July 20, 2013, the Veteran meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  However, for the period prior to July 20, 2013, during which time his combined disability rating is only 40 percent, the schedular criteria for a TDIU are not met.  Id.  In order to warrant a TDIU on an extraschedular basis for that period, a determination is required that the Veteran was rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See VAOPGCPREC 6-96.  

The Board also notes that the Veteran is currently unemployed.  The record generally shows that the Veteran last worked in gainful employment sometime between 2002 and 2004, though during an April 2007 VA examination he reported that he was doing some internet marketing for his own company.  Nevertheless, there is nothing in the record that shows that the Veteran has obtained gainful employment during the period on appeal.  The Board also observes that post service, the Veteran performed construction work, was a heavy equipment mechanic, had a desk job, was a sales representative for heavy equipment, was president and/or CEO of a business operation, and/or had his own sales and marketing business dealing with heavy equipment.  

The Veteran has undergone multiple VA examinations during which a VA examiner opined on the occupational impairment of his various service-connected disabilities.  Additionally, the Veteran underwent VA examinations specific to his claim for a TDIU.

Of note, VA examiners in April 2007, November 2008, June 2010, September 2014, March 2015, and February 2017, all noted some limitations in standing, walking, and/or lifting due to the Veteran's various service-connected orthopedic disabilities, including bilateral knee, hip, ankle, and foot disabilities.  More recently, a February 2017 VA examiner also found some impairment in the Veteran's ability to sit as well, due to his service-connected hip disabilities.  Nevertheless, despite the foregoing physical limitations, VA examiners in October 2013 and December 2016 found that the Veteran is capable of sedentary employment. 

Specifically, in October 2013, a VA examiner concluded that the Veteran's service-connected disabilities do make it improbable for him to complete employment that would require physical labor or walking/standing for prolonged periods of time. However, the examiner opined that the Veteran's service-connected disabilities do not prevent him from securing or maintaining substantially gainful employment of a sedentary nature.  She found that he could perform work which mainly required time at a stationary desk with the accommodation of being able to move and take frequent stretch breaks as needed for his knee.  She noted that the Veteran was able to ambulate and attend his C&P appointment with no assistance and did not describe functional impairments that would make all employment impossible.

More recently, in December 2016, a VA examiner determined the Veteran to be doing slightly better than he was during October 2013 and April 2014 VA examinations which found him to be capable of no more than sedentary type activities.  The December 2016 examiner found the Veteran to be "by all accounts fairly active," and appearing to walk 2-3 miles and to golf regularly.  In this regard, he was exceeding expectations, "especially in spite of his combined impairments of R ankle and knee."  The examiner found that the Veteran compensated rather well with his braces and cane, along with an ankle-foot orthosis for right foot drop (notably, a nonservice-connected disability).  The examiner also found none of the noncompensably rated disabilities to be newly limiting.  The examiner did not find the Veteran to be unemployable or incapable of sedentary employment, though he concluded that the Veteran would still need to use the ankle and knee braces and a cane for stability, and would be well advised to avoid uneven terrain given the propensity for instability of the ankles and knees.  Furthermore, given the Veteran's pain with prolonged exertion in the knees and ankles and hips, he would require regular sitting breaks, but the examiner found that walking for a total of 2-4 hours in a typical day, with frequent sitting breaks would be reasonable, with lifting and carrying up to 10-20 pounds, and occasional stair climbing, and bending.

The Board finds that the October 2013 and December 2016 VA examiners' conclusions that the Veteran is capable of sedentary employment to be highly probative as they were based on examination of the Veteran and a review of the record.  Furthermore, they are consistent with other medical evidence, as well as the Veteran's past work experience.  Regarding the latter, the Veteran has reported prior experience working a "desk job," and has owned his own sales and marketing business, served as president and CEO of a business, and performed internet marketing.  As recently as January 2017, the Veteran reported that he spends time writing in his office or computer room, also supporting a finding that he is capable of sedentary employment.  

The Board recognizes that a February 2017 VA examiner found the Veteran to have difficulty sitting in addition to standing due to his hip disabilities, as well as an inability to squat, knee, negotiate stairs, and an ability to only walk for short distances.  The Veteran also reported during an April 2007 VA examination an inability to sit for 10-20 minutes.  However, for reasons discussed more in detail below, the Board deems that the stated limitations on sitting are not probative, as they are inconsistent with other evidence of record.  The record as a whole shows the Veteran to be relatively active. 

In this regard, the whole of the evidence of record supports the VA examiners' conclusions that the Veteran has been capable of sedentary employment.  For example, Social Security Administration (SSA) records show that SSA also concluded that the Veteran was capable of sedentary exertional work, though it also concluded that he did not have skills transferable to sedentary work.  To the latter end, the Board disagrees as the record shows that the Veteran successfully ran his own sales and marketing business from 1989 until 2000, as he reported on an October 2015 application for a TDIU, and as recently as April 2007, he reported that he was performing internet marketing work.  Moreover, as SSA's determinations were based on consideration of the Veteran's age and nonservice-connected disabilities as well, they are of limited probative value, though, notably, even given those additional factors, the Veteran was still found to be capable of sedentary exertional employment.  

Furthermore, despite the Veteran's reports as to the extent of functional impairment caused by his service-connected disabilities during his various VA examinations, the ongoing VA treatment notes generally show him to be quite active and perhaps capable of more physically than as he reported during those examinations or as determined by VA examiners based on his reports.  Indeed, the Veteran testified during his October 2009 Board hearing that mobility was down 70 percent, and during a June 2010 VA examination, he stated he was basically a shut in and cannot do much.  During other VA examinations in April 2007, November 2008, October 2013, and March 2015, he also reported an inability to negotiate stairs or walk more than a block without severe pain necessitating rest, and/or an inability to walk more than one-half a mile or stand for longer than 30 minutes.  
 
However, despite his reports, in May 2008 and December 2008, he reported that he lived in a three level condominium, with the kitchen and living room on floors above the bedroom, likely requiring the Veteran to maneuver up and down stairs regularly.  In May 2009, he reported that he cooks for himself, and in March 2011, he was walking one and a half miles daily.  In January 2012, he was able to walk 3-4 times per week for exercise and, in April 2012, he even walked nine miles to get his blood sugar levels down.  In July 2013, he reported that he does his own shopping/cleaning/cooking/laundry, though he also sometimes had difficulty getting out of low furniture due to hip pain.  He also reported that he will sometimes use a cane, but tries to use it as little as possible.  In May 2014, he reported that he gardens every day, and in July 2014, he reported gardening and walking 2-3 miles per day, despite his symptoms.  In October and November 2014, he reported staying active with and playing a lot of golf, and in March 2015 he tried yoga.  In September 2015, he reported that he was still golfing regularly.  

More recently, in January 2016, he reported he was still exercising regularly and wanted to try snowshoeing.  In March 2016, he reported that he walks his dog approximately 2 miles a day and is doing yardwork as the weather warms up.  In April 2016, he golfed and walked four miles total.  In December 2016, he declined a suggestion of NovoLog for his diabetes "as he feels it is a burden to have to carry meal time insulin with him while he is out and about."  Also probative is evidence that prior to the period on appeal, but during which time as the Veteran was still working, he was active in golf, riding his bicycle, and lifting weights with his legs, despite his service-connected disabilities, as reported during VA treatment in February 2000, August 2001, October 2002, and June 2003.  Even after he lost his business and stopped working, the Veteran continued to remain active, reporting in April 2005 that he will be riding his bicycle more as the weather improves.  

Thus, ongoing VA treatment notes show that, despite his reported functional impairment caused by his service-connected disabilities, the Veteran has remained active, and able to participate in several recreational activities.

The Board also finds probative that the Veteran's own statements do not support that his last gainful employment ended as a result of service-connected disabilities.  Initially, the Veteran reported during VA treatment in 2002 and 2003 that he was having financial difficulties with his business, and, in 2005, he reported to SSA, regarding his business, that he "had to stop when he was not making enough money to keep it going."  He further reported that his business was complicated by a wall that was put up by government for Olympics, noting that he "lost my lease on my building because of the freeway" and had not been able to return to work."  Also of note, he specifically identified at that time difficulty working due to diabetes and vision problems (namely diplopia caused by nonservice-connected thyroid disease), and not due to his service-connected disabilities.  Similarly, during his October 2009 Board hearing, upon being asked if it "was it because of your knee and ankle combination that you were not able to -- you had to medically retire?" the Veteran responded that it was a combination of things, including various nonservice-connected disabilities, such as diabetes and associated peripheral neuropathy, vision problems due to Graves' disease, and depression.  Of note, the Veteran testified that he could not "sit and do daily entry," or, in other words, perform sedentary work, due to tearing caused by his vision disability.  Thus, the Veteran's own statements do not support unemployability or an inability to perform sedentary work due solely to service-connected disabilities.

As a final matter, it appears from the record that a significant portion of the Veteran's physical impairment is due to nonservice-connected disabilities.  Foremost, the Veteran cannot drive and has significant vision problems due to diplopia caused by thyroid disease, which is not a service-connected disability.  Additionally, he has a variety of nonservice-connected ailments affecting his lower extremities, including diabetes mellitus with painful peripheral polyneuropathy, right foot drop, and Charcot's foot.

In sum, although the Veteran's service-connected disabilities have caused impairment in functioning, that impairment was considered in the scheduler ratings currently assigned, and the most competent and probative evidence does not establish that his service-connected disabilities, alone, are so severe as to have rendered him incapable of performing the physical and mental acts required by employment at any time during the period on appeal.  Namely, two separate VA examiners have found that the Veteran is capable of sedentary employment, and those opinions were based upon examination of the Veteran and a review of the claims file.  Thus, they are deemed highly probative.  They are also consistent with the record as a whole as it concerns the Veteran's physical functioning, as well as the Veteran's work history. 

Significantly, there are no medical opinions or evidence of record showing that the Veteran's service-connected disabilities, alone, have precluded gainful employment.  The claims file does not otherwise contain any competent or credible information regarding the effect of the Veteran's service-connected disabilities, alone, on his ability to work during the relevant time period.  Although the Veteran was awarded SSA disability benefits in February 2007, he was found to be disabled due to combined service-connected and nonservice-connected disabilities.  To the extent that the Veteran asserts that his service-connected disabilities alone preclude employment, the Board finds his statements to be outweighed by the findings of the VA examiners.  Again, two examiners have offered opinions regarding the Veteran's employability, and each opinion has concluded that the Veteran is still able to secure or follow a substantially gainful occupation despite his service-connected disabilities.

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation during any time during the appeal period, regardless of when the schedular criteria for a TDIU were met.  The preponderance of the evidence does not show that the currently service-connected disabilities alone prevent the Veteran from obtaining and maintaining substantially gainful employment, and the criteria are not met for the assignment of a TDIU on a schedule or an extraschedular basis.


ORDER

A total disability rating based on individual unemployability is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


